 

Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§

Vv. § CRIMINAL NO. 4:20-CR-00002

§
ROSEMONDE LOWE, §
aka ROSEMONDE RUSSELL, §
aka ROSEMONDE WADE, §
Defendant. §

PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Benjamin C. Sandel, Special Assistant United States
Attorney, and the defendant, Rosemonde Lowe (“Defendant”), and Defendant's counsel, pursuant
to Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they
have entered into an agreement, the terms and conditions of which are as follows:

Defendant's Agreement

1. Defendant agrees to plead guilty to Count One of the Information. Count One charges
Defendant with Theft of Government Property Greater than $1,000, in violation of Title 18, United
States Code, Section 641. Defendant, by entering this plea, agrees that she is waiving any right
to have the facts that the law makes essential to the punishment either charged in the Information,
or proved to a jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 641, is imprisonment of not more than 10 years and a fine of not more than $250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of up to three

years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). Defendant
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 2 of 14

acknowledges and understands that if she should violate the conditions of any period of supervised
release which may be imposed as part of her sentence, then Defendant may be imprisoned for up
to two years, without credit for time already served on the term of supervised release prior to such
violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant
understands that she cannot have the imposition or execution of the sentence suspended, nor is she
eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to her
immigration status. Defendant understands that if she is not a citizen of the United States, by
pleading guilty she may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if she is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that she wants to plead guilty regardless of any

immigration consequences that may result from the guilty plea and conviction.
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 3 of 14

Waiver of Appeal and Collateral Review

5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks her conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that she may have received from her counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce her guilty plea,
and is not binding on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD_ Page 4 of 14

Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

7. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

8. The United States agrees to each of the following:

(a) If the Defendant makes a payment of at least $10,000 towards an anticipated

order of restitution to the registry of the Court after the entry of her guilty plea and

before sentencing, the United States will not oppose Defendant’s anticipated

request for a sentence of probation.

(b) ‘If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

9. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the Information. This plea agreement binds only the United
States Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any
other United States Attorney’s Office. The United States Attorney’s Office for the Southern

District of Texas will bring this plea agreement and the full extent of Defendant’s cooperation to

the attention of other prosecuting offices, if requested.
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 5 of 14

United States’ Non-Waiver of Appeal
10. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office in connection with
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant's
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2

of the United States Sentencing Guidelines and Title 18, United States Code,

section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination

11. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence

up to the maximum established by statute, or should the Court order any or all of the sentences
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 6 of 14

imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

12. Defendant understands that by entering into this agreement, she surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and
the court all agree.

(b) = Atatrial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront
those witnesses and her attorney would be allowed to cross-examine them. In turn,
Defendant could, but would not be required to, present witnesses and other
evidence on her own behalf. If the witnesses for Defendant would not appear
voluntarily, she could require their attendance through the subpoena power of the
court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, she could testify on her own

behalf.

Factual Basis for Guilty Plea

13. Defendant is pleading guilty because she is in fact guilty of the charges contained in
Count One of the Information. If this case were to proceed to trial, the United States could prove
each element of the offense beyond a reasonable doubt. The United States would offer the

following facts, among others, to establish Defendant's guilt:

Ms. Josette Russell applied for and began receiving Social Security
retirement benefits in 1992. Ms. Russell died on June 10, 2012. The Social

Security Administration (SSA), unaware of Ms. Russell’s death, continued to

6
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 7 of 14

disburse monthly retirement benefits into Ms. Russell’s bank account until SSA
became aware of Ms. Russell’s death and stopped the benefits in September 2018.

At the time of Ms. Russell’s death, SSA was depositing her monthly
benefits into a savings account at NVE Bank. This account was held jointly by
Mr. Russell and her daughter, Rosemonde Lowe, aka Rosemonde Russell, aka
Rosemonde Wade, the defendant. The defendant was also a joint account holder
with Ms. Russell on a checking account at NVE Bank. Bank records reveal that,
after Ms. Russell’s death, the defendant regularly transferred the Social Security
benefits from the savings account into the checking account. Defendant then
converted the money from the joint checking account to her own use.

In the months following Ms. Russell’s death, the defendant wrote eight
personal checks against the checking account. Defendant wrote the first seven of
those checks payable to herself. The last hand-written check, negotiated in March
2013, was signed by the defendant in her own name and written to John Lowe,
defendant’s husband.

Thereafter, from August 2013 through July 2017, the defendant negotiated
28 electronically generated checks against the NVE Bank checking account.
Defendant created each of these electronic checks by accessing the checking
account and requesting the transactions online. Each of the 28 electronic checks
was paid to the order of “Corporate Learning Resources, Inc.”. The majority of
these electronic checks were endorsed in writing to “CL Resources” or “CL
Resources Inc.”. However, three of the checks were endorsed, in writing, in
defendant’s name.

Corporate Learning Resources, Inc. is a domestic, for-profit corporation in
which the defendant is the sole officer. The defendant filed the Articles of
Incorporation in Broward County, Florida, on July 18, 2005. The current address
of Corporate Learning Resources, Inc. is a box at a United Parcel Service Store in
Houston, Texas.

Corporate Learning Resources, Inc. maintains a business checking
account with J.P. Morgan Chase Bank. The defendant is the sole signer on the
7
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD_ Page 8 of 14

account. The address associated with the account is defendant’s home address in
Houston, Texas. Transactions from 2012 through 2019 reveal the ATM/Debit
card associated with the account is used extensively in-and-around Houston, Texas.
A comparison of the bank records confirm that each of the 28 electronically
generated checks from Ms. Russell’s NVE Bank checking account were deposited
into the Corporate Learning Resources, Inc. bank account at J.P. Morgan Chase
Bank.

From approximately July 2012 through approximately August 2018,
defendant stole and converted to her own use $93,030 in Social Security retirement
benefits intended for the benefit of defendant’s deceased mother, which money
defendant knew she was not entitled to receive.

Breach of Plea Agreement

14. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

15. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that she will make a full and complete disclosure of all assets
over which she exercises direct or indirect control, or in which she has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 9 of 14

property in which she has an interest, unless Defendant obtains the prior written permission of the
United States.

16. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of her assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

19. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of her criminal conduct, the victim(s)
incurred a monetary loss of at least $93,030. Defendant understands and agrees that the Court

wil] determine the amount of restitution to fully compensate the victim(s). Defendant agrees that
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 10 of 14

restitution imposed by the Court will be due and payable immediately and that Defendant will not
attempt to avoid or delay payment. Subject to the provisions of paragraph 5 above, Defendant
waives the right to challenge in any manner, including by direct appeal or in a collateral
proceeding, the restitution order imposed by the Court. Defendant understands that nothing in
this Plea Agreement limits the authority of any government agency to recover any overpayment as
otherwise authorized by law, including an offset against Defendant’s future benefits.

Forfeiture

20. Defendant stipulates and agrees that the property listed in the Information’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property.

21. Defendant stipulates and agrees that Defendant obtained at least $93,030 from the
criminal offenses and that the factual basis for her guilty plea supports the forfeiture of $93,030.
Defendant stipulates and admits that one or more of the conditions set forth in Title 21, United
States Code, section 853(p), exists. Defendant agrees to forfeit any of Defendant’s property in
substitution, up to a total forfeiture of $93,030. Defendant agrees to the imposition of a personal
money judgment in that amount.

22. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

23. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure

32.2(b)(4)(A).

10
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 11 of 14

24. Subject to the provisions of paragraph 5 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
proceeding.

Fines

25. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

26. This written plea agreement, consisting of 14 pages, including the attached addendum
of Defendant and her attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against her and that she is pleading guilty freely and voluntarily because

she is guilty.

1]
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 12 of 14

27. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Howctor , Texas, on Febranry 24 , 20.20,
[lave

Defendant

2020

>

Subscribed and sworn to before me on Felprineas 24

DAVID J. BRADLEY, Clerk
UNITED STATAS DISTRICT CLERK

 

By:

 

Deputy Gaited States District Clerk
APPROVED:

Ryan K. Patrick
United States Attorney

By: aes CLK” \ 2S

Benjamin C. Sandel Rodney A. Brown
Special Assistant United States Attorney | Attorney for Defendant
Southern District of Texas

Telephone:713-567-9726

12
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 13 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIMINAL NO.
§
ROSEMONDE LOWE, §
aka ROSEMONDE RUSSELL, §
aka ROSEMONDE WADE, §
§

Defendant.
PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant her rights with respect to the pending Information. I

have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this
plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

agreement is an informed and voluntary one.

Np Ne ~~ 2/2 hore
Rodney A. Brown Date

Attorney for Defendant

 

13
Case 4:20-cr-00002 Document 13 Filed on 02/24/20 in TXSD Page 14 of 14

I have consulted with my attorney and fully understand all my rights with respect to the
Information pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement
with my attorney. I understand this agreement and | voluntarily agree to its terms.

file afr / 2

Defendant Date

14
